DETAILED ACTION
Response to Amendment
The Amendment filed January 4, 2022 has been entered. Claims 1, 3, 4, 6, 9, 10, 15, 17 and 20 – 31 are pending in the application with claims 21 – 31 being newly added and claims 2, 5, 7, 8, 11 – 14, 16, 18 and 19 being cancelled. The amendment to the claims have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed November 12, 2021.
Claim Objections
Claims 15, 17 and 20 – 31 are objected to because of the following informalities. Appropriate correction is required.
Claim 15, line 9: “the one of the series of impellers” should read --one of the series of impellers--.
Claim 20, lines 2-3: limitation “the impellers” should read --the series of impellers--.
Claims 23 and 29, line 2: “olyurethane or polycloroprene” should read --polyurethane or polychloroprene--.
Claims 21 – 24, line 1: “The ESP” should read --The centrifugal ESP--.
Claims 17, 20 and 25 – 31 are objected for being dependent on claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 15, 20 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2017/0241428 – herein after Ye).
In reference to claim 15, Ye discloses a method of lifting a well fluid, comprising:
turning a rotatable shaft (27) by an electric motor (17, see ¶24), wherein the electric motor is part of an electric submersible pump (ESP) assembly (11) deployed in a wellbore (see ¶24: ESP 11 disposed in a well);
turning a series of impellers (35) stacked on the rotatable shaft by the rotatable shaft, wherein the series of impellers are part of a centrifugal pump (13, see ¶25) of the ESP assembly, and wherein each impeller of the series of impellers is secured to the rotatable shaft by a key (see ¶26);
turning a flanged sleeve (41 in fig. 2) by the rotatable shaft, wherein the flanged sleeve is disposed below the one of the series of impellers (35), the flanged sleeve is retained by a bushing (43) secured by a diffuser (31) located below the one of the series of impellers (35), and the flanged sleeve is keyed to the rotatable shaft (in view of disclosure in ¶35); and
blocking all or a portion of a flow of the well fluid 
between an inside (point “a” in fig. A below) of a seal sleeve (49 in fig. 2) and an outside (point “b” in fig. A below) of the one of the series of impellers (35) [blocking is done by element 47] and 
between the inside (point “a” in fig. A below) of the seal sleeve and an outside (point “c” in fig. A below) of the flanged sleeve (41) [fig. 3: blocking is viewed as either done by lower seal ring 50 or portion 73 of seal sleeve 49], 
wherein the seal sleeve (49) is concentric with the rotatable shaft, the seal sleeve is located (partially) above the flanged sleeve (41), and the seal sleeve is located (as seen in fig. 2) below the one of the series of impellers (35).

    PNG
    media_image1.png
    488
    542
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Ye to show claim interpretation.
In reference to claim 20, Ye discloses the method, comprising blocking  (by 47) all or the portion of the flow of well fluid between an outside (outer circumferential surface of the shaft 27) of the rotatable shaft (27) and an inside surface (surface of the impeller that touches the shaft 27) of the impellers (35).
In reference to claim 31, Ye discloses the method, wherein the flanged sleeve is an abrasion resistant (AR) flanged sleeve (see ¶28).
Allowable Subject Matter
Claims 1, 3, 4, 6, 9, 10 and 21 – 24 are allowed.
Claims 17 and 25 – 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 17, the prior arts on record alone or in combination fails to teach “a seal sleeve with two seals or O-rings” disposed in a claimed manner, i.e. the claimed seal sleeve with two seals is located such that a portion of the seal sleeve with one seal is partially below the impeller such that this portion of the seal sleeve is positioned over the flanged sleeve and other portion of the seal sleeve with another seal is located partially above the flanged sleeve such that this (other) portion of the seal sleeve is positioned over a hub of the impeller.
The newly cited prior arts on attached pto-892 form (except for Pedrollo) teaches a similar pump with a flanged sleeve, impeller(s) and diffuser(s). Pedrollo teaches a seal sleeve (5) around the hub of the impeller.
Claims 3, 4, 6, 9, 10 and 21 – 24 depend on claim 1. Claims 25 – 30 depend on claim 17.
Response to Arguments
The arguments filed January 4, 2022 have been fully considered but they are moot. The amendment to independent claims 1 and 15 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to independent claim 15, in view of new interpretation for the limitation “seal sleeve”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746